DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/23/2021.
Claims 65-68, 70-74, 76-81, and 83 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65, 66, 68, 71, 72, 74, 77, 78, 79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over RAO (US 8,798,636 B2) in view of Damnjanovic et al. (US 8,526,374 B2; hereafter Damnjanovic) further in view of LEE et al. (US 2017/0201939 A1; hereafter LEE).

With respect to claim 65, RAO discloses a method (Title, Abstract) comprising:
receiving information corresponding to a plurality of uplink carriers (502, 503 in FIG. 5; col. 4, lines 30-65), wherein the information comprises an indication of a frequency of an uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65);
selecting one uplink carrier from the plurality of uplink carriers based upon the information (502, 503 in FIG. 5; col. 4, lines 30-65),
wherein the selection is based on comparing a Reference Signal Received Power (RSRP) of a downlink carrier to a threshold (col. 5, lines 1-45; col. 6, lines 34-50),
wherein the one uplink carrier has a first frequency in response to the RSRP being below the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the one uplink carrier has a second frequency in response to the RSRP being above the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the first frequency is lower than the second frequency (col. 5, lines 1-45; col. 6, lines 34-50); and 
performing random access using the one uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65).
RAO does not disclose a random access channel (RACH) common configuration.

Damnjanovic discloses a random access channel (RACH) common configuration (col. 12, lines 14-45, see the PRACH configuration).

col. 9, lines 50-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the P-RACH configurations as taught by Damnjanovic in the method, apparatus, computer readable medium, and system of RAO to produce an expected result.

RAO does not disclose receiving information and a time alignment (TA) timer common configuration.

LEE in a similar field of invention (assigning frequency use for a mobile device based on RSRP levels; see Abstract and paragraphs [0054], [0055], [0062], and [0063]) discloses receiving information and a time alignment (TA) timer common configuration (page 7, TABLE 1, see the timeAlignmentTimerCommon parameter in the SIB2 information, paragraph [0080]).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.

With respect to claim 66, RAO further discloses wherein the uplink carrier is selected in response to determining a transmission problem with an uplink carrier of the plurality of uplink carriers (FIG. 2; col. 5, lines 25-64).


With respect to claim 68, RAO does not disclose wherein the determining the transmission problem includes determining that a data packet is transmitted using the uplink carrier up to a threshold number of times.

LEE discloses wherein the determining the transmission problem includes determining that a data packet is transmitted using the uplink carrier up to a threshold number of times (paragraph [0024], see the MME functions for UL and DL maximum bit rates).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.


With respect to claim 71, RAO discloses an apparatus (Title, Abstract) comprising a processor configured to:
502, 503 in FIG. 5; col. 4, lines 30-65), wherein the information comprises an indication of a frequency of an uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65);
select one uplink carrier from the plurality of uplink carriers based upon the information, wherein the selection is based on comparing a Reference Signal Received Power (RSRP) of a downlink carrier to a threshold (col. 5, lines 1-45; col. 6, lines 34-50),
wherein the one uplink carrier has a first frequency in response to the RSRP being below the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the one uplink carrier has a second frequency in response to the RSRP being above the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the first frequency is lower than the second frequency(col. 5, lines 1-45; col. 6, lines 34-50); and 
perform random access using the one uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65).

RAO does not disclose a random access channel (RACH) common configuration.

Damnjanovic discloses a random access channel (RACH) common configuration (col. 12, lines 14-45, see the PRACH configuration).

Damnjanovic teaches the benefit of improved utilization by sending P-RACH parameters and configuration (col. 9, lines 50-65).  Thus, it would have been obvious to one of ordinary skill 

RAO does not disclose receiving information and a time alignment (TA) timer common configuration.

LEE in a similar field of invention (assigning frequency use for a mobile device based on RSRP levels; see Abstract and paragraphs [0054], [0055], [0062], and [0063]) discloses receiving information and a time alignment (TA) timer common configuration (page 7, TABLE 1, see the timeAlignmentTimerCommon parameter in the SIB2 information, paragraph [0080]).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.


With respect to claim 72, RAO further discloses wherein the uplink carrier is selected in response to the processor being configured to determine a transmission problem with an uplink carrier of the plurality of uplink carriers (FIG. 2; col. 5, lines 25-64).


With respect to claim 74, RAO does not disclose wherein the determined the transmission problem includes the processor being configured to determine that a data packet is transmitted using the uplink carrier up to a threshold number of times.

LEE discloses wherein the determining the transmission problem includes determining that a data packet is transmitted using the uplink carrier up to a threshold number of times (paragraph [0024], see the MME functions for UL and DL maximum bit rates).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.



With respect to claim 77, RAO discloses a non-transitory computer readable medium comprising processor executable instructions that when executed by a processor (col. 3, lines 25-52, they UE and eNB must have processors and computer readable medium to perform the method) configures the processor to perform a method comprising:
502, 503 in FIG. 5; col. 4, lines 30-65), wherein the information comprises an indication of a frequency of an uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65);
selecting one uplink carrier from the plurality of uplink carriers based upon the information (502, 503 in FIG. 5; col. 4, lines 30-65),
wherein the selection is based on comparing a Reference Signal Received Power (RSRP) of a downlink carrier to a threshold (col. 5, lines 1-45; col. 6, lines 34-50),
wherein the one uplink carrier has a first frequency in response to the RSRP being below the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the one uplink carrier has a second frequency in response to the RSRP being above the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the first frequency is lower than the second frequency (col. 5, lines 1-45; col. 6, lines 34-50); and
performing random access using the one uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65).

RAO does not disclose a random access channel (RACH) common configuration.

Damnjanovic discloses a random access channel (RACH) common configuration (col. 12, lines 14-45, see the PRACH configuration).

col. 9, lines 50-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the P-RACH configurations as taught by Damnjanovic in the method, apparatus, computer readable medium, and system of RAO to produce an expected result.

RAO does not disclose receiving information and a time alignment (TA) timer common configuration.

LEE in a similar field of invention (assigning frequency use for a mobile device based on RSRP levels; see Abstract and paragraphs [0054], [0055], [0062], and [0063]) discloses receiving information and a time alignment (TA) timer common configuration (page 7, TABLE 1, see the timeAlignmentTimerCommon parameter in the SIB2 information, paragraph [0080]).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.

With respect to claim 78, RAO discloses a system (Title, Abstract) comprising: 
a base station (101 in FIG. 1) configured to:
502, 503 in FIG. 5; col. 4, lines 30-65), wherein the information comprises an indication of a frequency of an uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65); a wireless device (111,121 in FIG. 1) configured to:
receive the information corresponding to the plurality of uplink carriers; 
select one uplink carrier from the plurality of uplink carriers based upon the information (502, 503 in FIG. 5; col. 4, lines 30-65),
wherein the selection is based on comparing a Reference Signal Received Power (RSRP) of a downlink carrier to a threshold (col. 5, lines 1-45; col. 6, lines 34-50),
wherein the one uplink carrier has a first frequency in response to the RSRP being below the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the one uplink carrier has a second frequency in response to the RSRP being above the threshold (col. 5, lines 1-45; col. 6, lines 34-50), and
wherein the first frequency is lower than the second frequency (col. 5, lines 1-45; col. 6, lines 34-50); and 
perform random access using the one uplink carrier (502, 503 in FIG. 5; col. 4, lines 30-65).


RAO does not disclose a random access channel (RACH) common configuration.

col. 12, lines 14-45, see the PRACH configuration).

Damnjanovic teaches the benefit of improved utilization by sending P-RACH parameters and configuration (col. 9, lines 50-65).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the P-RACH configurations as taught by Damnjanovic in the method, apparatus, computer readable medium, and system of RAO to produce an expected result.

RAO does not disclose receiving information and a time alignment (TA) timer common configuration.

LEE in a similar field of invention (assigning frequency use for a mobile device based on RSRP levels; see Abstract and paragraphs [0054], [0055], [0062], and [0063]) discloses receiving information and a time alignment (TA) timer common configuration (page 7, TABLE 1, see the timeAlignmentTimerCommon parameter in the SIB2 information, paragraph [0080]).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.

With respect to claim 79, RAO further discloses wherein the uplink carrier is selected in response to the wireless device being configured to determine a transmission problem with an uplink carrier of the plurality of uplink carriers (FIG. 2; col. 5, lines 25-64).


With respect to claim 81, RAO does not disclose wherein the determining the transmission problem includes the wireless device being configured to determine that a data packet is transmitted using the uplink carrier up to a threshold number of times.

LEE discloses wherein the determining the transmission problem includes determining that a data packet is transmitted using the uplink carrier up to a threshold number of times (paragraph [0024], see the MME functions for UL and DL maximum bit rates).

LEE teaches the benefit of improved service quality and capacity by supporting inter-network functions (paragraphs [0002] and [0003]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the timer alignment element as show in LEE with the method, device, and system of RAO to produce an expected result.



Allowable Subject Matter
Claims 67, 70, 73, 76, 80, and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 6/23/2021, with respect to the rejections of claims 65, 71, 77, and 78 under RAO and Damnjanovic have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of RAO, Damnjanovic, and LEE.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        July 28, 2021